Citation Nr: 0902512	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  95-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of frostbite of the right foot after April 9, 2002.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of frostbite of the left foot after April 9, 2002.

4.  Entitlement to a compensable rating for the residuals of 
frostbite of the right foot prior to April 9, 2002.

5.  Entitlement to a compensable rating for the residuals of 
frostbite of the left foot prior to April 9, 2002.


WITNESSES AT HEARINGS ON APPEAL

Appellant, E.B.B., and K.L.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on September 29, 
2006, which vacated, in pertinent part, a June 2003 Board 
decision as to the PTSD issue on appeal and remanded the 
matter for additional development.  The issues on appeal 
initially arose from rating decisions in March 1994 and April 
2001 by the Winston-Salem, North Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
remanded the issue of entitlement to service connection for 
PTSD in March 2007 for additional development.

The issues of entitlement to compensable evaluations for the 
residuals of frostbite of the right and left feet prior to 
April 9, 2002, and evaluations in excess of 10 percent for 
the residuals of frostbite of the right and left feet after 
April 9, 2002, were previously remanded for additional 
development by the Board in June 2003.  There is no 
indication that the development requested at that time has 
been completed.  Therefore, these matters must again be 
remanded for additional action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
 



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in March 2001, 
April 2001, November 2002, June 2003, and March 2007.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all 
elements of a claim.  Notice as to these matters was provided 
in the March 2007 correspondence provided to the veteran.

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  As the veteran has 
not been provided a VCAA notice as to his increased rating 
claims addressing these matters, the Board finds that a 
remedial notice should be provided.

The Board also notes that in March 2007 the issue of 
entitlement to service connection for PTSD was remanded for 
additional development to include that a request for stressor 
corroboration to be sent to the National Archives and Records 
Administration (NARA).  Although the veteran was notified by 
correspondence dated in March 2007 that a request would be 
sent to NARA, there is no evidence in the present record that 
a request was sent.  The Court has held that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The March 2007 remand also requested that the veteran be 
provided a VA psychiatric examination for an opinion as to 
whether there is at least a 50 percent probability or greater 
(at least as likely as not) that he has PTSD related to a 
"verified" event in service.  The examiner was to be 
informed that the veteran's claim as to "having been in the 
near vicinity of an artillery range explosion and 
subsequently receiving treatment for cold injury to the feet 
has been verified."  It was requested that any conclusions 
as to this matter should be reconciled with the apparent lack 
of any service medical evidence of this event or any 
objective medical findings.  Although the examiner noted the 
veteran's claim file was reviewed, the provided opinion was 
apparently based upon the unverified description of an 
incident in which the veteran claimed to have been knocked 
unconscious for a period of time and having awoken in a 
hospital.  The examiner noted the consistency of veteran's 
reports of this event since 1998, but did not address the 
inconsistencies between his account and the absence of 
service treatment reports indicating a period of 
unconsciousness or hospital treatment or the veteran's own 
medical history report in January 1985 that he had no history 
of periods of unconsciousness.  

In light of the fact that the veteran's specific reports as 
to the details relied upon are inconsistent with the 
available service treatment records and that the April 2001 
and September 2002 statements of his fellow serviceman, 
T.E.W., indicate no specific knowledge of the details of the 
veteran's involvement in the artillery explosion at issue, 
the Board finds that the available evidence is sufficient 
only to verify that the veteran was in the near vicinity of 
an artillery range explosion and that he subsequently 
received treatment for injuries to the feet.  Therefore, the 
January 2007 examiner should be requested to clarify the 
provided opinion as to whether a diagnosis of PTSD is 
warranted based upon only the "verified" stressor event 
without consideration of unverified events or details 
specifically found to be inconsistent with the probative 
evidence of record.

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2008).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with) and personal participation in 
rocket attacks while stationed in Vietnam.  See also Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).  

As to the increased rating issues on appeal, the Board notes 
that veteran claims his residuals of frostbite to the feet 
are more severely disabling than reflected by the assigned 
ratings.  The record indicates the veteran has diabetes 
mellitus, which is not service connected, and which, to some 
extent, affects his lower extremities.  It is unclear what, 
if any part, of the present foot symptomatology is 
attributable to the service-connected frostbite disabilities.  
There is also no indication as to what, if any, development 
has been completed as a result of the June 2003 Board remand.  
Therefore, additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided a VCAA 
notice specifically addressing what 
information and evidence not of record is 
needed to substantiate his increased 
rating claims in accordance with the 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This includes 
notification (1) that to substantiate his 
increased rating claim he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life, (2) generally, 
of the diagnostic code criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis for 
an earlier effective date.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who treated him for 
PTSD or frostbite of the feet.  After he 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If these records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  The AMC/RO should prepare a request 
for stressor corroboration to be sent to 
the National Archives and Records 
Administration (NARA).  The request is to 
include the veteran's full name and 
Social Security number (SSN); a 
description of the stressful event - 
when, during a firing mission, a round of 
ammunition exploded in a tube, allegedly 
knocking the veteran into a snow bank, 
rendering him unconscious "for several 
hours" during a field exercise in 
Grafonver, Germany, on approximately 
January 21, 1983, while he was assigned 
to the 83rd Field Artillery Battalion.  
Any information received, including 
negative responses are to be associated 
with the claims folder.

4.  The veteran's claim file should be 
returned to the January 2007 VA examiner, 
if available, for clarification of the 
provided opinion.  The examiner should 
address whether a diagnosis of PTSD is 
warranted based upon only the 
"verified" stressor event without 
consideration of unverified events or 
details specifically found to be 
inconsistent with the probative evidence 
of record.  

If the January 2007 examiner is 
unavailable, the veteran should be 
scheduled for a VA psychiatric 
examination for an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has PTSD (under 
DSM-IV criteria) related to a 
"verified" event in service.  The 
psychiatrist or psychologist conducting 
the examination should be informed that 
the veteran's stressor has been verified 
only to the extent that he was in the 
near vicinity of an artillery range 
explosion and that he subsequently 
received treatment for injuries to the 
feet.  While the examiner may wish to 
elicit additional information as to the 
veteran's physical proximity to the 
verified artillery explosion, any 
conclusions as to this matter should be 
reconciled with the apparent lack of any 
service medical evidence of this event or 
any objective medical findings.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to the current nature and 
extent of his service-connected 
residuals of frostbite of the feet.  
The examiner should address whether the 
disorders have resulted in arthralgia 
or other pain, numbness, cold 
sensitivity, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or 
X-ray abnormalities such as 
osteoporosis, subarticular punched out 
lesions, or osteoarthritis.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

7.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


